Citation Nr: 1004246	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-30 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial rating for migraine 
headaches, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to July 
1997, from January 2003 to June 2003, and from October 2005 
to October 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and assigned a 30 percent disability 
rating for migraine headaches, effective October 5, 2006.  
The Veteran testified before the Board in August 2009.  


FINDING OF FACT

The Veteran's migraine headaches have been manifested by 
characteristic prostrating attacks occurring more than once a 
month over the last several months, but are not completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107, (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, 
4.129, 4.130, Diagnostic Code (DC) 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently in receipt of a 30 percent rating 
for her migraine headaches under DC 8100, which pertains to 
migraine headaches.  Under DC 8100, a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
maximum 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2009).  

Post-service VA medical reports dated from April 2007 to May 
2007 show that the Veteran received treatment for bilateral 
tension headaches that were occipital in location.  The 
evidence indicates that the headaches were frequent, 
occurring three times a week to every day.  The Veteran 
complained that the intensity of the headaches was a 10/10 
and denied that there were any warning signs for the 
headaches.  

On VA examination in September 2007, the Veteran reported 
experiencing headaches that occurred every other day and 
lasted for hours.  She stated that the throbbing headaches 
were usually located behind the eyes and temples and caused 
her to be sensitive to the light.  She asserted that she 
needed to lie down for one to two hours to decrease the pain 
from the headaches.  She reported that she worked at the 
Postal Service and that she continued to work through the 
headaches even though the pain was a 10/10 in intensity.  The 
examiner diagnosed the Veteran with migraines and found that 
they were moderate to severe, with no improvement in the 
previous year.  

At a January 2008 VA examination, the Veteran complained that 
the frequency of her headaches after her in-service injury 
was initially every four to five days, but reported that her 
headaches had increased to occurring daily or every other 
day.  She stated that the throbbing headaches were located 
bitemporally and frontally.  She complained that the severity 
of her headaches was a 10/10.  The Veteran reported that she 
woke up most days with a headache that was a 6/10 in 
intensity and would reach a 10/10 in intensity within one to 
two hours.  She stated that the headaches were relieved by 
lying down.  She described the headaches to be associated 
with photophobia, nausea, dizziness, and vertigo.  The 
Veteran asserted that although she was able to continue to 
work during a headache, she had difficulty completing tasks 
due to problems with concentration.  She reported that she 
only got moderate relief from medication and stated that her 
headaches had become more severe in intensity as well as more 
disabling.  The examiner noted that the headaches mostly 
resembled tension type headaches in their frequency and were 
not associated with any visual symptoms, motor symptoms, or 
sensory symptoms.  The examiner stated that the Veteran's 
daily headaches were severe and found that although she was 
able to work through them, she did so with significant 
impairment in her normal functioning.

The Veteran testified before the Board at a travel board 
hearing in August 2009.  The Veteran stated that her 
headaches occurred every day or every other day and that she 
could only lessen the pain by lying down for a couple of 
hours.  She stated that the headaches lasted all day and that 
they became very intense if she was unable to lie down.  She 
testified that she had missed 23 days of work in the previous 
year due to her headaches.  She reported that she sometimes 
tried to lie down for a while in the break room at work.  She 
stated that the only reason she had not had problems with 
work was because she had informed her supervisor about her 
migraine headache disability.  She asserted that there were 
probably two or three days a week that she needed to lie down 
in bed the entire day.  She also testified that her headaches 
caused her to have light sensitivity and typically started 
when she woke up in the mornings.  She reported that the 
medication she took only had limited success and did not 
completely fix the problem.  She stated that she needed to 
work to support her daughter but that it was increasingly 
hard for her to do so.

In evaluating the Veteran's disability under DC 8100, the 
Board finds that the evidence does not support a finding of 
frequent, prolonged incapacitating attacks of headaches 
associated with photophobia, nausea, dizziness, and vertigo.  
The Veteran has stated that her headaches occurred on a daily 
basis and lasted for one to two hours at their highest level.  
However, the Board finds that the evidence does not show 
frequent completely prostrating and prolonged attacks.  The 
Veteran was able to continue to work despite the attacks on 
most occasions, with breaks to lay down.  The Board finds 
that the attacks have not been completely prostrating or 
prolonged.  They are one to two hours in length and are not 
always prostrating because the Veteran can continue to work.  
The Board also finds that the evidence does not support a 
finding that the headaches are productive of severe economic 
inadaptability, as is required for a higher rating of 50 
percent.  The Veteran has continued to work through her 
headaches, although she does so with significant impairment 
in her normal functioning.  The Veteran has testified that 
she continues to work because of the need to support her 
family.  The evidence reflects that the Veteran had missed 23 
days of work in the previous year, had to frequently lie down 
in the break room to alleviate her headaches, and had 
difficulty concentrating at work due to her headaches.  
However, the Board finds that missing 23 days of work and 
having decreased efficiency on other days does not equate to 
severe economic inadaptability.  The record also indicates 
that the only reason that the Veteran had not run into 
disciplinary problems at work was because she had informed 
her supervisor about her service-connected disability.  
However, the Board concludes that the preponderance of the 
evidence shows that the Veteran's headaches were not 
productive of severe economic inadaptability.  However, the 
Board also notes that any loss of concentration is rated 
under the Veteran's service-connected traumatic brain injury 
with loss of memory and sleep problems, which is also rated 
as 30 percent disabling, and would not be rated with her 
migraine headaches.  Therefore, the Board finds that an 
increased rating of 50 percent is not warranted under DC 8100 
for the Veteran's migraine headaches.  38 C.F.R. § 4.124a, DC 
8100.

While the Veteran's headaches are more frequent than the once 
per month envisioned by the 30 percent rating, the Board 
finds that the symptoms do not more nearly approximate the 
criteria for a 50 percent rating.  Although she has frequent 
headaches, they are not shown to be completely prostrating 
and prolonged, nor are they shown to be productive of severe 
economic inadaptability.

Therefore, the Board finds that an increased initial rating 
for the Veteran's migraine headaches is not warranted.  
Accordingly, the Board finds that an initial increased 
rating, greater than 30 percent, for migraine headaches is 
not warranted, and the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2007 and November 
2007, and  a rating decision in September 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in August 
2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating greater than 30 percent for migraine 
headaches is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


